NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-5115


                CASEY HOCRAFFER (also known as Casey Howell),

                                                          Petitioner-Appellant,

                                         v.

                SECRETARY OF HEALTH AND HUMAN SERVICES,

                                                          Respondent-Appellee.



     Paul S. Dannenberg, Law Offices of Paul S. Dannenberg, of Huntington,
Vermont, argued for petitioner-appellant.

       Michael P. Milmoe, Senior Trial Attorney, Torts Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee.
With him on the brief were Tony West, Assistant Attorney General, Timothy P. Garren,
Director, Mark W. Rogers, Deputy Director, and Catharine E. Reeves, Assistant
Director.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-5115


                 CASEY HOCRAFFER (also known as Casey Howell),

                                                     Petitioner-Appellant,

                                          v.

                 SECRETARY OF HEALTH AND HUMAN SERVICES,

                                                     Respondent-Appellee.




                                  Judgment


ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           99-VV-533

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED    February 16, 2010                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk